Knowlton, J.
There was evidence to warrant a finding by the justice who heard the case that the plaintiff, in consideration *227of the promise of the defendant to pay him, gave up his claim against Titus, for whom he had dug and built a. cellar on the defendant’s land, and that Titus at the same time and as a part of the same transaction surrendered his contract, and gave up his claim against the defendant. Here, then, was a promise on the part of the defendant, for a good consideration, to pay to the plaintiff the defendant’s own debt created by the transaction, and not the debt of another; for the debt of Titus to the plaintiff then ceased to exist. The evidence and the finding warranted by it clearly make a case covered by the authorities, which hold that such a promise is not within the statute of frauds, and that the contract of which it is a part is not a collateral, but a substituted contract. Wood v. Corcoran, 1 Allen, 405. Lord v. Davison, 3 Allen, 131. Walker v. Penniman, 8 Gray, 233. Furbish v. Goodnow, 98 Mass. 296. Exceptions overruled.